Rice, J.
Error does not lie on a judgment rendered on an agreed statement of facts, submitted by the parties for the opinion and decision of the court. Alfred v. Saco, 7 Mass. R., 380; Carroll v. Richardson, 9 Mass. R., 329; Gray v. Storer, 10 Mass. R., 163. Nor where the facts proved before the jury are reported by the judge. Johnson v. Shed, 21 Pick. R., 225. Unless it be for an error disclosed by the *90record, which will not be cured by verdict. Smith v. Morse, 6 Maine R., 275.
No writ of error lies to examine a question of fact depending upon the evidence produced in the original suit, nor to re-examine a mixed question of law and fact. Campbell v. Patterson, 7 Vt. R., 86.
. The plaintiff in error desires to re-examine the evidence produced in the original action, and to revise the decision of the court in that case as rendered upon the report of the presiding judge, on the ground that the court came to an erroneous conclusion upon that evidence. To do so would establish a rule by which every judgment rendered by the court, within the statute of limitations, would be open to examination on a writ of error, by the party thinking himself aggrieved by the decision of the court or jury. This will not do. There must be some end to litigation.

Judgment affirmed.

Cutting, J., having been counsel in the original action, did not sit at the hearing.